DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 3/28/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some the references cited are not provided in English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular for claim 35 the examiner did not find support for the following species: heart valve, heart valve frame or pre-stent, occluder, sensor, marker, closure device, filter, embolic protection device, anchor, neurostimulation lead, and gastrointestinal sleeves. In claim 39 the examiner did not find support for dispenser. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5,9,18-21,23-24 and 36-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hossainy et al. (US 8,048,442), cited previously, alone or alternatively in view of Baradie et al. “Synthesis and Solubility of Linear Poly(tetrafluoroethylene-co-vinylacetate) in Dense CO2: Experimental and Molecular Modeling Results”, Macromolecules 2004, 37, 7799-7807, cited previously.
Hossainy teaches heparin-based coatings for medical devices including stents, artificial heart valves, blood vessel catheters, blood vessel by-pass tubes and intraaortic balloons (meeting new claim 35) produced from polymers including TFE-VAc (meeting claim 9) dissolved in solvents including acetone, methyl ethyl ketone and dimethyl sulfoxide (solvents listed in claim 24) and adding heparin based aqueous solution. See entire disclosure, especially abstract, col 1 lines 13-21 and 45-62, col 3 lines 1-8, col 4 lines 4-5, col 8 lines 5-12, col 10 line 64-col 11 line 60 and claims. 
Upon adding the heparin aqueous solution to a solution comprising polymer and solvent such as acetone it follows that the recited emulsion will be formed since it is the same composition. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. Furthermore the claims are obvious since the reference clearly teaches adding the same water miscible organic solvent to dissolve the same copolymer and adding aqueous heparin solution. The amount of solvents and mixing steps are within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Also see MPEP 2144.04 [R-6] IV. C. Changes in Sequence of Adding Ingredients Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
 Regarding claim 21 heparin is an anthithrombotic agent, incorporated within the scope of an anti-coagulant. 
Regarding claim 36, Hossainey teaches use of air drying. See Col 8 lines 13-24.
Regarding claims 37-39, since the medical devices and coating solution are within the scope of the claims if follows they will be capable of being used/applied in single application with the applicators recited in claim 39. It is noted claims 38-39 are not required elements in the method as they only recite the emulsion is capable of being applied onto a medical device. Essentially, these claims are merely reciting properties of the emulsion. Regardless Hossainy teaches disposing the resulting coating solution over the substrate by procedures such as spraying or immersing the substrate. See col 8 lines 5-12.
Hossainey while teaching copolymers of TFE-VAc is silent with respect to a specific mole ratio between the monomers. However the preparation of copolymer having variable amount of monomer with varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
	Alternatively applicants claimed mole ratio is obvious when the disclosure of Baradie is considered. Baradie teaches methods of making TFE-VAc copolymer with 11.6-63.3 mol % TFE content, overlapping the claimed range. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05.
	Since Hossainey already teaches use of TFA-VAc copolymers one of ordinary skill in the art would have a high expectation of success in substituting the specific copolymer of Baradie. Obviousness stems from the notion that Hossainey already teaches the genus of copolymer claimed and Baradie already teaches use of the claimed copolymer. The artisan would recognize that, based on the disclosure of Hossainey that numerous copolymers of TFA-VAc, including those of Baradie, could be substituted into the composition with similar results. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 5-6,9,18-21,23-24 and 36-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hossainy et al. (US 8,048,442) alone or alternatively in view of Baradie et al., cited above, as applied to claims5,9,18-21,23-24 and 36-39 above, in view of Martel et al. (US 2008/0254094, cited previously). 
Hossainy is disclosed above. Hossainy is silent with respect to use of an inclusion complex of a hydrophobic agent and hydrophilic complexing agent as required in claim 6.
Martel is used for the disclosure within on cyclodextrin-bioactive inclusion complexes with included hydrophobic active such as chlorhexidine HCl, were known to be used for coatings of medical devices before the time of the clamed invention. See entire disclosure, especially abstract, [0001],[0070],[0110] and claims. The cyclodextrin provided improved properties of absorption and gradual release of therapeutic. 
Since Hossainey and Martel are generally related to the same field of endeavor of coatings for medical devices and Hossainey teaches numerous types of active ingredients could be incorporated within the disclosed coatings one of ordinary skill in the art would have a high expectation of success in adding the cyclodextrin inclusion complexes of Martel. Reason to make such a modification would be to treat a subject in need of treatment with a hydrophobic bioactive agent with the corresponding cyclodextrin complex providing improved properties of absorption and gradual release of therapeutic. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618